Citation Nr: 0836981	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-15 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, diagnosed as schizophrenia.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1978 to 
January 1979, and in the Georgia Army National Guard (ANG) 
from February 1979 to January 1982, from which he was 
discharged under other than honorable conditions.

This matter is on appeal from the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).

As a procedural matter, the Board notes that the claims file 
contains outpatient medical records from June 2005 which were 
submitted after the case was certified for appeal.  This 
evidence was received after the last RO review and did not 
include a waiver.  

The Board has reviewed the additional evidence, and found 
that the only pertinent evidence contained within these 
documents is that the veteran continues to experience 
"flashbacks," although the nature of these flashbacks is 
not discussed.  The Board notes that evidence properly before 
it already establishes that he is experiencing flashbacks.  
The additional evidence does not provide any information 
beyond what is already provided by other sources in the 
record.  

Accordingly, the Board concludes that there is no prejudice 
in proceeding with consideration of this case without 
affording the RO an opportunity to review the evidence in 
question.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder, diagnosed as 
schizophrenia, was not shown during active duty service, or 
until many years after service, and is not related to active 
duty service.

2.  A confirmed clinical diagnosis of PTSD is not shown.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, diagnosed as 
schizophrenia, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2008).

2.  PTSD was not incurred in or aggravated by active service; 
PTSD is not shown.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, applicable laws and regulations provide that 
most VA benefits are not payable unless the period of service 
upon which the claim is based was terminated by discharge or 
release under conditions other than dishonorable. 38 U.S.C.A.       
§§ 101(2), 101(18) (West 2002); 38 C.F.R. § 3.12(a) (2008).  
In this case, the veteran was discharged from the Georgia ANG 
under "other than honorable" conditions in January 1982.  

The Board concludes that his discharge under other than 
honorable conditions does not preclude consideration of the 
veteran's service in the Georgia ANG from October 1978 to 
January 1979.  However, beyond regular active duty service 
(which would normally be accompanied by a DD-214), active 
military service for veterans in the National Guard is 
normally constrained to periods of active duty for training 
(ACDUTRA), which includes full-time duty performed for 
training purposes by members of the National Guard of any 
state. 38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c)(3) (2008).  Thus, service connection may be granted 
for a disability resulting from a disease or injury incurred 
or aggravated while performing ACDUTRA. 38 U.S.C.A. §§ 
101(24), 106, 1131 (West 2002).  

Schizophrenia

The veteran's service treatment records indicate that he had 
no diagnosis of symptoms of schizophrenia during his 
approximately three month active duty service.  In addition, 
he has acknowledged that he did not seek treatment while on 
active duty and had no recollection of going to a doctor for 
any reason.  Moreover, a December 1978 physical examination 
did not indicate any sort of psychological disorder.  

The veteran's service personnel records indicate that, during 
his service in the ANG, he served three periods of ACDUTRA in 
May to June 1979, April 1980, and April to May 1981.  
However, even after a diligent search by the RO and the 
Georgia ANG, his medical records from these ACDUTRA periods 
could not be located, thus offering no indication of symptoms 
related to schizophrenia during this time period either.  
Even so, he has stated in December 2003, as well as in his 
appeal in May 2005 that he did not have a mental disorder 
until after he was discharged from the ANG.  Thus, the Board 
concludes that service treatment records from this time 
frame, if they even exist, are unlikely to be probative.  

The first indication of schizophrenia in the record was noted 
in a progress note dated December 2000, which reflected an 
established a previous diagnosis of schizophrenia which 
seemed "much improved."  However, another progress note 
dated in March 2001 reported that he had been on medication 
as early as 1993.  The progress note also mentioned that he 
was hospitalized for his symptoms in 1996.  

In this case, even assuming that his symptoms began as early 
as 1993, the Board emphasizes the multi-year gap between the 
veteran's discharge from service (1982) and his initial 
recorded treatment over ten years after the fact.  As such, 
the evidence does not support the claim based on continuity 
of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

The Board notes the veteran's statements asserting continuity 
of symptomatology, and acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The Board, however, finds his 
reported history of continued schizophrenia since active 
service is inconsistent with the other evidence of record.  
Indeed, while he stated that his disorder began shortly after 
service, the post-service evidence does not reflect treatment 
related to schizophrenia for many years following active 
service.  

The Board has thus weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

Next, service connection may also be granted when the 
evidence establishes a medical nexus between active duty 
service and current complaints.  In this case, the Board 
finds that the weight of the medical evidence does not 
attribute the veteran's schizophrenia to active duty, despite 
his contentions to the contrary.

After his initial observation for schizophrenia in December 
2000, subsequent evaluations approximately every three months 
throughout 2001 indicated that his medication was effective 
in minimizing schizophrenia symptoms, but that he also 
sometimes still heard voices.  He also denied any depression 
or anxiety during this time period.  In May 2003, the veteran 
again stated that he continued to occasionally hear voices, 
but denied other hallucinations.  At no time, however, did 
his treating physicians relate his current condition to his 
active duty service.  

The Board has also considered the veteran's statements 
asserting a relationship between his currently-diagnosed 
schizophrenia and active duty service.  Specifically, he 
reported to a physician in November 2002 that, during his 
active duty service, he was "taken to some house with [a] 
gas mask" and that "something has happened to his brain 
after that."  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals who 
did not, even after considering the veteran's complaints, 
connect his symptoms to military service.  See Cartright, 2 
Vet. App. at 25 (interest in the outcome of a proceeding may 
affect the credibility of testimony).   The Board 
specifically notes that his treating physician contemplated, 
in November 2002, the possibility that the veteran's 
statements may be based on delusions and therefore of 
questionable accuracy.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

PTSD

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: 
(1) the person experienced, witnessed, or was confronted with 
an event or events that involved actual or threatened death 
or serious injury, or a threat to the physical integrity of 
himself or others, and (2) the person's response involved 
intense fear, helplessness, or horror.

Service connection may be granted only for a current 
disability.  When a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In July 2003, the veteran complained of "flashbacks" and 
"war memories," although he did not describe them, nor did 
the examining physician diagnose PTSD.  In October 2003, he 
again complained of "Vietnam War memories" that affected 
his sleep.  Despite his various reports of Vietnam stressors, 
the Board emphasizes that the Vietnam War ended in April 
1975, over three years before he entered active duty.  
Although he denied mentioning Vietnam in his appeal in May 
2005, the Board finds no evidence to doubt the veracity of 
his treating physician's medical reports.    

In November 2003, the veteran again reported "flashbacks 
from the [w]ar experience."  The treating physician added 
PTSD as a primary diagnosis.  Despite the treating 
physician's conclusion in November 2003, the Board finds the 
diagnosis wholly inconsistent with the record.  As noted 
above, he has an extensive history of psychiatric complaints 
and treatment documented in the claims file since 2000.  
However, there was no mention of any stressors related to 
PTSD, nor were there any assertions of PTSD until, at the 
earliest, the "gas mask" incident mentioned in November 
2002.  

More importantly, the veteran's diagnosis of PTSD was based 
on his assertion of stressor events associated with his 
involvement in the Vietnam War.  Not only are his vague 
statements unverifiable but, based on a review of his service 
records, impossible.  As such, the Board finds the additional 
of a diagnosis of PTSD to be inconsistent with the evidence 
of record and of little probative value.  The Court of 
Appeals for Veterans Claims has held that the Board is not 
obligated to accept medical opinions premised on the 
veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  

However, reliance on a veteran's statements renders a medical 
report incredible only if the Board rejects the statements of 
the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005) (Board may not disregard a medical opinion solely on 
the rationale that the medical opinion was based on a history 
given by the veteran); see also Reonal v. Brown, 5 Vet. App. 
458, 460 (1993) (Board may reject medical opinion based on 
facts provided by the veteran previously found to be 
inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(Board is not bound to accept uncorroborated account of 
medical history but must assess the credibility and weight of 
the evidence provided by the veteran rejecting it).

On the issue of credibility, in contrast to the reference to 
a diagnosis of PTSD, the long and extensive psychiatric work-
ups over the course of many years reflects no mention 
whatsoever of PTSD.  Rather, the veteran's diagnoses have 
consistently been identified as schizophrenia.  Nowhere prior 
to November 2002 does the veteran allege PTSD, or even 
mention a stressor event that could reasonably lead an 
examiner to conclude that PTSD is a possibility.  See Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  Additionally, as 
mentioned above, his treating physician earlier contemplated 
that some of the veteran's statements were possibly based on 
delusion.  
 
Further, there is nothing to suggest that the physician 
reviewed the service treatment records, or any other relevant 
evidence contained in the claims file before diagnosing PTSD; 
therefore, he is not competent to establish the level of 
impairment contemporaneous with the event.  The Board also 
notes that the veteran would have been in the relative age 
group of some Vietnam veterans; therefore, the treating 
physician would have had no obvious reason to doubt that the 
veteran had indeed been in Vietnam, and make a diagnosis 
based on this.  

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Veterans 
Claims Court rejected a medical opinion as "immaterial" 
where there was no indication the physician had reviewed 
relevant service medical records or any other relevant 
documents that would have enabled him or her to form an 
opinion on service connection on an independent basis.  

In this case, the physician's diagnosis is no better than the 
underlying information provided to him.  The Board finds that 
the veteran's statements which provided the basis for his 
PTSD diagnosis is not reliable and not credible.  
Accordingly, medical statements and opinions based upon an 
unreliable history, as discussed above, are equally 
unreliable.

Moreover, the mere contentions of the veteran as to a medical 
nexus, no matter how well-meaning, without competent 
supporting evidence that would etiologically relate his 
complaints with an event or incurrence while in service, will 
not support a claim for service-connection.  Caluza v. Brown, 
7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); 
King v. Brown, 5 Vet. App. 19 (1993).  He lacks the medical 
expertise to offer an opinion as to the diagnosis of current 
pathology, as well as to medical causation of any current 
disability.  

In conclusion, the evidence must show the existence of a 
disability, and one that has resulted from a disease or 
injury that occurred in the line of duty.  Here, the 
preponderance of the evidence is against a finding that the 
veteran has a diagnosis of PTSD and, in the absence of an 
identified disease or injury, service connection may not be 
granted.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. 
Cir. 2001).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in October 2003 and January 2004 which 
fully addressed all notice elements and were sent prior to 
the initial RO decision in this matter.  The letters informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained the veteran's active duty service 
treatment records and private outpatient treatment records.  
Although treatment records from his service in the Georgia 
ANG were not located, the Board concludes that this was only 
after a diligent effort by the RO and the Georgia ANG to 
obtain them.  

Additionally, given the absence of in-service evidence of 
chronic manifestations of the disorders on appeal, no 
evidence of the disorders for many years after separation, 
and no competent evidence of a nexus between service and the 
veteran's claims, a remand for a VA examination would unduly 
delay resolution.  Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as schizophrenia, is denied 

Service connection for PTSD is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


